COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ABIE WOLF,                                       §               No. 08-19-00147-CV

                        Appellant,                 §                  Appeal from the

  v.                                               §                448th District Court

  SALVADOR C. RAMIREZ,                             §             of El Paso County, Texas

                          Appellee.                §               (TC# 2018DCV1155)

                                              §
                                            ORDER

       On June 24, 2019, this Court issued an order for mediation referral. The order required the

parties to make any objection to referral within ten days of the order. On July 1, 2019 Appellee

filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Record shall be filed in this Court on or before July 31, 2019.

       IT IS SO ORDERED this 1st day of July, 2019.
                                              PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.